Ford, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist *912of parts of air data computers for F-104 aircraft; that the items marked “B” consist of parts of air data computers for F-104 aircraft, wliiclr bad been exported for repair and return (dutiable on the value of the repairs only); that all of said parts are similar in all material .respects to the airplane parts the subject of Railway Express Agency, Inc., a/c Airesearch Manufacturing Co. v. United States (55 Cust. Ct. 328, C.D. 2598), affirmed in Id. v. Id. (57 Cust. Ct. 304, C.D. 2797) ; and that the applicable regulations have been complied with, the claim of the plaintiffs was sustained.